DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendments of 11/11/21 have been entered. The amendments have overcome the previously presented 112(b) rejection of the Office Action dated 10/5/21.

The amendments have necessitated the new prior art rejection presented below. Specifically, the primary reference cited in the rejection(s) below is now Daly (US 20140069647 A1). The examiner notes and acknowledges the broad, but reasonable, interpretation regarding the “casing string” and notes that for example, the recited casing string is not required to be cemented into the wellbore.  

Drawings
The drawings are objected to because: 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "612" and "615" have both been used to designate the exterior plug (see Para 0043 states “exterior plug 612” and “exterior plug 615”).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “606” in Figs 6A-6B.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 12-13, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daly (US 20140069647 A1).

Regarding claim 1, Daly teaches a casing string configured for facilitating hydrocarbon extraction from a wellbore, the casing string comprising: 
at least one casing section (Fig 1, tubular assembly 30, and more specification sub-section 26 seen in additional detail in Figs 3-4. The examiner notes that the present claim is an apparatus claim and the identified claim element teaches all of the structural requirements of a “casing”); 
(Fig 3-4, aperture occupied by 62 defined by threads 60 is within casing section 52); 
an insert affixed around a periphery of the aperture (Fig 3, insert 62 is in the interior periphery of the aperture as defined); and 
a plug disposed within the insert (Fig 3-4, as seen plug/protective membrane 82 is within the interior bore of insert 62); 
a chemical containment device within the casing section (Fig 3, chemical containment device is found by rupture disks 92 and contains chemical penetrator 94; this is within the casing section as seen); 
a remotely activated chemical release device (Para 0023-0024, “pressure from the surface 20” which is conveyed via fluid in the bore) disposed adjacent to the chemical containment device (Para 0024, pressure from the surface is applied to the rupture disks 92 and in order to be applied to the rupture disk, must be near the disk); 
wherein activation of the remotely activated chemical release device causes the chemical containment device to rupture (Para 0024, “Continued pressure from the surface 20 should cause both of the high pressure rupture disks 92 and the protective membrane 82 to break”), thereby removing the plug to allow fluid communication between an interior volume of the casing string and an exterior of the casing string adjacent to a geologic formation (Para 0024, the activation of the chemical release device also results in the rupture of the plug/membrane 82 which would follow the rupture of the chemical containment device. As seen in Fig 7, this would permit fluid communication to the exterior of the casing from the interior as suggested by arrow 100. Para 0025, the adjacent formation 26 is also treated.).  

Regarding claim 12, Daly teaches a method for constructing a casing string configured for facilitating hydrocarbon extraction from a wellbore, the casing string comprising: 
inserting an aperture in at least one casing section (Fig 1, tubular assembly 30, and more specification sub-section 26 seen in additional detail in Figs 3-4. The examiner notes that the present claim is an apparatus claim and the identified claim element teaches all of the structural requirements of a “casing”; Fig 3-4, aperture occupied by 62 defined by threads 60 is within casing section 52), wherein the aperture is disposed on a surface of the of the at least one casing section (Fig 3-4, the aperture as defined at 60 extends at least through the exterior surface of the casing section); 
affixing an insert around a periphery of the aperture (Fig 3, insert 62 is in the interior periphery of the aperture as defined); and 
placing a plug within the insert (Fig 3-4, as seen plug/protective membrane 82 is within the interior bore of insert 62); 
a chemical containment device within the casing section (Fig 3, chemical containment device is found by rupture disks 92 and contains chemical penetrator 94; this is within the casing section as seen); 
a remotely activated chemical release device (Para 0023-0024, “pressure from the surface 20” which is conveyed via fluid in the bore) disposed adjacent to the chemical containment device (Para 0024, pressure from the surface is applied to the rupture disks 92 and in order to be applied to the rupture disk, must be near the disk); 
wherein activation of the remotely activated chemical release device causes the chemical containment device to rupture (Para 0024, “Continued pressure from the surface 20 should cause both of the high pressure rupture disks 92 and the protective membrane 82 to break”), thereby removing the plug to allow fluid communication between an interior volume of the casing string and an exterior of the casing string adjacent to a geologic formation (Para 0024, the activation of the chemical release device also results in the rupture of the plug/membrane 82 which would follow the rupture of the chemical containment device. As seen in Fig 7, this would permit fluid communication to the exterior of the casing from the interior as suggested by arrow 100. Para 0025, the adjacent formation 26 is also treated.).  

Regarding claim 20, Daly teaches a wellbore casing section (Fig 1, tubular assembly 30, and more specification sub-section 26 seen in additional detail in Figs 3-4. The examiner notes that the present claim is an apparatus claim and the identified claim element teaches all of the structural requirements of a “casing”), comprising: 
at least one aperture disposed on a surface of the casing section (Fig 3-4, aperture occupied by 62 defined by threads 60 is within casing section 52); 
an insert affixed around a periphery of the aperture  (Fig 3, insert 62 is in the interior periphery of the aperture as defined); and 
(Fig 3-4, as seen plug/protective membrane 82 is within the interior bore of insert 62), 
a chemical containment device within the casing section (Fig 3, chemical containment device is found by rupture disks 92 and contains chemical penetrator 94; this is within the casing section as seen); 
a remotely activated chemical release device  (Para 0023-0024, “pressure from the surface 20” which is conveyed via fluid in the bore) disposed adjacent to the chemical containment device (Para 0024, pressure from the surface is applied to the rupture disks 92 and in order to be applied to the rupture disk, must be near the disk); 
wherein activation of the remotely activated chemical release device causes the chemical containment device to rupture  (Para 0024, “Continued pressure from the surface 20 should cause both of the high pressure rupture disks 92 and the protective membrane 82 to break”), thereby removing the plug to allow fluid communication between an interior volume of the casing string and an exterior of the casing string adjacent to a geologic formation (Para 0024, the activation of the chemical release device also results in the rupture of the plug/membrane 82 which would follow the rupture of the chemical containment device. As seen in Fig 7, this would permit fluid communication to the exterior of the casing from the interior as suggested by arrow 100. Para 0025, the adjacent formation 26 is also treated.). 

 (Fig 3, in occupying the internal threads of the aperture as defined the insert 62 would prevent erosion by limiting direct contact with e.g. abrasive wellbore fluids).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daly (US 20140069647 A1), in view of Antonssen (US 20130048306 A1).

Regarding claim 3 and 14, while Daly teaches that the plug 82 “may be an elastomer, a metal, or any material” (Para 0021), Daly is not explicit on the insert comprises a carbide composite. 
	Antonssen teaches the insert comprises a carbide composite (Para 0018, “the bore could be lined 101 with a hard material, e.g. tungsten carbide (WC), ceramic material or hardened steel”).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Daly by .  

Claims 5-8 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daly (US 20140069647 A1), in view of Wright (US 20100175867 A1).

Regarding claim 5 and 16, while Daly teaches that the plug 82 “may be an elastomer, a metal, or any material” (Para 0021), Daly is not explicit on wherein the plug is configured to be removed from the insert by heat.  
	Wright teaches plug is configured to be removed from the insert by heat (Para 0047, there is an exothermic reaction such that the plug 84 is melted; as a modification to Daly the construction of the plug 84 of Wright is used as the plug 82 of Daly).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Daly by having the plug as disclosed by Wright because he teaches a material or combination of materials which are known to be predictably implementable in a downhole environment. One would be forced to look for a specific usable material/configuration for a plug in seeking to implement the invention of Daly.  

Fig 3, chemical containment device is found by rupture disks 92 and contains chemical penetrator 94; Para 0021, chemical 94 may be bromine triflouride).  
While Daly teaches that the plug 82 “may be an elastomer, a metal, or any material” (Para 0021), Daly is not explicit on wherein the plug is configured to dissolve upon contact with a chemical cutter. 
Wright teaches the plug is configured to dissolve upon contact with a chemical cutter (Para 0046, “the plug member 84 is thereby displaced, dissolved, corroded or otherwise degraded or deactivated”. Para 0049, among the useable chemicals are bromine trifluoride).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Daly by having the plug as disclosed by Wright because he teaches a material or combination of materials which are known to be predictably implementable in a downhole environment. One would be forced to look for a specific usable material for a plug in seeking to implement the invention of Daly.  

Regarding claim 7 and 18, Daly further teaches wherein the chemical cutter comprises bromine tri-fluoride (Daly: Para 0021, chemical 94 may be bromine trifluoride; Wright: Para 0049, among the useable chemicals are bromine trifluoride).  


	Wright teaches wherein the chemical cutter comprises an acid (Para 0047, “an acid” could be used for “dissolving the plug 84). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Daly by having the plug and cutter as disclosed by Wright because he teaches a material or combination of materials which are known to be predictably implementable in a downhole environment. One would be forced to look for a specific usable material for a plug and cutter in seeking to implement the invention of Daly.   

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daly (US 20140069647 A1), in view of Howard (US 20200406496 A1).

Regarding claim 9, while Daly teaches that the plug 82 “may be an elastomer, a metal, or any material” that is removeable (Para 0021), Daly is silent on wherein the plug on comprises zinc.  
Howard teaches wherein the plug on comprises zinc (Para 0006, “degradable tools are generally fabricated from degradable aluminum, zinc, and magnesium alloys and water degradable polymers such as PVA, PLA and PGA polymer type materials”. Para 0043, the degradable tools include plugs).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Daly by 

Regarding claim 10, while Daly teaches that the plug 82 “may be an elastomer, a metal, or any material” (Para 0021), Daly is silent on wherein the plug on comprises aluminum.  
Howard teaches wherein the plug on comprises aluminum (Para 0006, “degradable tools are generally fabricated from degradable aluminum, zinc, and magnesium alloys and water degradable polymers such as PVA, PLA and PGA polymer type materials”. Para 0043, the degradable tools include plugs).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Daly by having the plug on comprises aluminum as disclosed by Howard because he teaches a material or combination of materials which are known to be predictably implementable in a downhole environment and the combination of material is “generally fabricated” using this combination. 

Regarding claim 11, while Daly teaches that the plug 82 “may be an elastomer, a metal, or any material” (Para 0021), Daly is silent on wherein the plug comprises ceramic, calcium carbonate, or dolomite.  
(Para 0043, the degradable tool, including plugs can include “fluid soluble ceramic” and PGA).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Daly by having the plug comprise ceramic, calcium carbonate, or dolomite as disclosed by Howard because he teaches a material or combination of materials which are known to be predictably implementable in a downhole environment.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached typically 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT FULLER can be reached on 571.272.6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/T.N.Y./Examiner, Art Unit 3676

/BLAKE MICHENER/Primary Examiner, Art Unit 3676